The above entitled cause having been submitted upon the transcript of the record and the briefs and argument of counsel, the Court after due consideration is *Page 777 
of the opinion that no reversible error appears and that the order appealed from should be affirmed upon the authority of Section 26 of the 1931 Chancery Act and the following cases: Whitaker v. Wright, 100 Fla. 282, 129 So. 889; Mirror Lake Co. v. Kirk Securities Corp., et al., 98 Fla. 946, 124 So. 719; Barry v. Walker, et al., 103 Fla. 533, 137 So. 711.
Affirmed.
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J., concur.
ELLIS, C.J., and TERRELL and BUFORD, J.J., concur in the opinion and judgment.